UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
BARBARA JEAN KONE,                         )
                                           )
                            Plaintiff,     )
                                           )
       v.                                  )      Civil Action No. 11-0054 (RJL)
                                           )
DISTRICT OF COLUMBIA, et at.,              )
                                           )
                            Defendants.    )
                                           )


                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that defendant District of Columbia Public Schools' motion to dismiss [Dkt.

#5] is DENIED. It is

       FURTHER ORDERED that the District of Columbia is substituted as the proper party

defendant, and that the District of Columbia Public Schools is DISMISSED.




                                           J~~
       SO ORDERED.



                                           United States   Istrict Judge